Citation Nr: 0929513	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-25 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of cold injury to the right lower 
extremity.

2.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of cold injury to the left lower 
extremity.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1947 to 
December 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In November 2005, 
the RO granted service connection for residuals of bilateral 
cold weather injuries to the feet with arthritis, assigning a 
10 percent evaluation effective March 31, 2005.  The RO 
subsequently granted an increased rating of 30 percent for 
each foot in March 2006, effective March 31, 2005.  The 
Veteran has not indicated that he is satisfied with these 
ratings.  Thus, these claims are still before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  In June 2006, the RO denied 
entitlement to a TDIU.  

The Veteran was scheduled for a February 2009 Board video 
conference hearing but he canceled the hearing.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's residuals of cold injuries to the bilateral 
feet are manifested by pain and cold sensitivity in his feet 
with nail and x-ray abnormalities.

2.  The Veteran's service-connected disabilities include 
posttraumatic stress disorder (PTSD), residuals of cold 
injuries to the bilateral feet, residuals of gun shot wound 
to muscle group XIV affecting knee extension and hip flexion, 
tinnitus, and bilateral hearing loss, for a combined rating 
of 80 percent (with the bilateral factor).

3.  The preponderance of the medical evidence of record 
demonstrates that the Veteran is not unemployable due to his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for the residuals of cold injury of the right lower 
extremity are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.312, 4.1, 
4.2, 4.10, 4.104, Diagnostic Code 7122 (2008).

2.  The criteria for an initial rating in excess of 30 
percent for the residuals of cold injury of the left lower 
extremity are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.312, 4.1, 
4.2, 4.10, 4.104, Diagnostic Code 7122 (2008).

3.  The criteria for a TDIU are not met. 38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2005 and December 2005.  The RO 
provided the Veteran with the notice of the general criteria 
for assigning effective dates and disability ratings and the 
diagnostic criteria for the residuals of cold injuries in 
March 2006 and May 2008, respectively, subsequent to the 
initial adjudication.  While the 2006 and 2008 letters were 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claims were subsequently readjudicated in a 
June 2008 supplemental statement of the case, following the 
provision of notice.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002); and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  The Veteran's 
representative argued in July 2009 that the Veteran should be 
provided with another examination for his residuals of cold 
injuries because the last examination was dated in October 
2005, which is three and a half years ago.  The "mere 
passage of time," however, does not render an old 
examination inadequate.  Palczewski v. Nicholson, 21 Vet. 
App. 174, 182 (2007).  In Palczewski, the Court noted that 
the veteran did not submit additional evidence showing a 
change in his condition nor did he allege at a hearing that 
the condition had worsened.  Further, the Court noted a 
factor to consider was whether the submission or 
identification of additional lay or medical evidence raised 
the question of whether the medical evidence of record was 
sufficient to render a decision on the claim.  Palczewski, 21 
Vet. App. at 183.  In this case, there is no medical or lay 
evidence alleging that the Veteran's service- connected 
disability is worse now than it was at the time of the 
October 2005 VA examination.  Therefore, the medical evidence 
of record is sufficient to render a decision on the increased 
rating claim.  

The Veteran's representative also asserted in July 2009 that 
an additional examination should be provided for the 
employability issue because the March 2006 examiners did not 
have access to the claims file.  Although the claims file was 
not reviewed by the March 2006 examiners, the examiners took 
the history reported by the Veteran as fact and the 
examination reports set forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations.  Therefore, the March 
2006 examinations are sufficient and further examination is 
not necessary. 

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased ratings 

In November 2005, the RO granted service connection for 
residuals of bilateral cold weather injuries to the feet with 
arthritis, assigning a 10 percent evaluation effective March 
31, 2005.  The Veteran appealed this action contending 
entitlement to a higher rating.  The RO granted two separate 
increased ratings of 30 percent for each foot in March 2006, 
effective March 31, 2005.  The Veteran has not indicated that 
he is satisfied with these ratings.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

The Veteran's residuals of cold injuries to the bilateral 
lower extremities are rated as 30 percent disabling under 
38 C.F.R. § 4.104, Diagnostic Code 7122.  Under Diagnostic 
Code 7122, a rating of 30 percent, the maximum rating 
possible, is assigned for arthralgia or other pain, numbness, 
or cold sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis). 38 C.F.R. § 4.104.

Note (1): Separately evaluate amputations of fingers or toes; 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  Separately evaluate other disabilities 
that have been diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc., 
unless they are used to support an evaluation under 
diagnostic code 7122.  

Note (2): Evaluate each affected part (e.g., hand, foot, ear, 
nose) separately and combine the ratings in accordance with 
§§ 4.25 and 4.26.

An October 2005 VA examination report shows under the cold 
injury protocol, the only parts of the body affected were the 
feet.  He had no amputation.  He had not had any Raynaud's 
symptoms or signs.  He stated that he sweat a great deal but 
apparently his sweating was normal and not likely secondary 
to cold exposure.  He denied paresthesias, numbness, or 
chronic pain.  

He had a fungus infection in all of his toenails.  He had no 
frostbite scars or areas of breakdown.  He had no limited 
motion in the toes but had a sensation of stiffness.  He had 
some sensation of cold in his feet whether he was in a cold 
environment or not.  He probably did not have excessive 
sweating and reported no numbness, tingling, burning, or 
pain.  There was no current treatment.  His peripheral pulses 
were easily palpable with no abnormalities found.  The 
Veteran's hair color and color of the irises of the eyes 
predisposed him to actinic keratosis on a genetic basis.  He 
had some actinic keratosis treated on the right ear and left 
cheek; no skin cancers.  The examiner found that the risk 
factors present for skin cancer were not related to the cold 
exposure.  The impression was onychomycosis, all toenails, 
likely secondary to cold exposure in Korea; and x-ray 
evidence of minimal degenerative joint disease of the feet 
consistent with age.  

On examination of the feet, there were subjective complaints 
of onychomycosis in the toenails with no other symptoms, no 
pain, weakness, or fatigability.  There were no corrective 
devices.  Findings on each foot were identical with no 
evidence of painful motion, edema, weakness, instability, or 
tenderness in either foot.  There were no functional 
limitations on standing or walking.  There was no evidence of 
abnormal weight-bearing; and there was normal alignment of 
both Achilles tendons with no pain or discomfort on 
manipulation of the feet.  X-ray examination of the feet 
showed minimal degenerative changes in the first metacarpal 
phalangeal joint bilaterally; otherwise an abnormality of 
either foot was not apparent.

A March 2006 VA examination report shows his feet were 
sensitive to cold and were stiff every day.  His feet also 
were sore and it was difficult to stand for long periods of 
time.  Examination of the bilateral feet showed onychomycosis 
of all toenails.  The findings of the x-ray in 2005 were 
noted, as well.  The impression was minimal degenerative 
changes in the first metacarpal phalangeal joints of both 
feet.

The Veteran is receiving the maximum 30 percent evaluation 
under Diagnostic Code 7122 for the residuals of cold injuries 
to his bilateral feet, as he has pain and cold sensitivity in 
his feet with nail and x-ray abnormalities.  The Veteran does 
not have any abnormalities that could or should be separately 
evaluated, as the medical evidence shows he has no scars, 
peripheral neuropathy, or other disabilities, such as 
Raynaud's phenomenon or muscle atrophy associated with the 
residuals of cold injuries.  Any predisposition to skin 
cancer was shown to be related to his genetic history and not 
the residuals of cold injuries.

The Veteran's disability picture has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Veteran is presently retired; he apparently 
medically retired in 1993 - although other reports indicate 
he stopped working in 1997 - after suffering a mild heart 
attack in 1990 or 1992.  He stated on a VA-Form 21-8940 in 
November 2005 that he had lost 30 months from illness during 
his employment as a mechanic supervisor from 1977 to 1993, 
and on a March 2006 VA examination report that he could not 
work because his feet got sore from standing for long periods 
of time.  However, there is no evidence of marked 
interference with the Veteran's employment solely as a result 
of his residuals of cold injuries to the bilateral feet.  The 
evidence also does not show any frequent periods of 
hospitalization due to the residuals of cold injuries to the 
bilateral feet.  

The current schedular criteria adequately compensate the 
Veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

The level of impairment associated with the residuals of cold 
injuries to the bilateral feet also has been relatively 
stable throughout the appeals period, or at least has never 
been worse than what is warranted for 30 percent ratings.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The preponderance of the evidence is against the increased 
rating claims for residuals of cold injuries to the bilateral 
lower extremities; there is no doubt to be resolved; and 
increased ratings are not warranted.   Gilbert v. Derwinski, 
1 Vet. App. at 57-58.

TDIU

The Veteran contends that he is unemployable due to his 
service-connected disabilities.  He stated on his claim that 
from 1977 to 1993, he missed 30 months from work due to 
illness.  He later indicated on his VA-Form 9 that he felt 
that his PTSD was a major factor in preventing him from 
working because it caused him to be short-tempered with 
friends, wife, and former people at work.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. §§ 3.341(a), 4.19.

The Veteran meets the schedular requirements for TDIU as his 
PTSD rating is 50 percent and with the bilateral factor under 
38 C.F.R. § 4.26 there is sufficient disability to bring the 
combined rating to 80 percent.

The determinative issue, therefore, is whether the Veteran is 
shown to be unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities without regard to advancing age.

An August 2004 private treatment record notes that the 
Veteran's past history was significant for a mild heart 
attack in 1990.

A May 2005 Veterans Center record notes that the Veteran's 
PTSD symptoms had caused clinically severe distress and 
impairment in his occupational functioning.  He preferred 
people to leave him alone and had changed his occupation 
several times from refrigeration to electrical to mechanical 
to welding, and had worked on the railroad, as an aircraft 
inspector, and as a mechanic.  His Global of Assessment of 
Functioning (GAF) score was 48.  According to the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth edition 
(DSM IV), a GAF score reflects the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness." DSM IV, American Psychiatric 
Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  
A GAF score of 41-50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

An October 2005 VA mental health examination report shows the 
Veteran stopped working in 1997 after retiring from work at 
Texas A&M University as a mechanical supervisor.  He had held 
that position for the past 20 years.  The examiner reviewed 
the May 2005 Veterans Center report.  The Veteran indicated 
that he continued to have severe symptoms of PTSD despite his 
medication and ongoing counseling.  He indicated that 
following the military he worked in refrigeration and air-
conditioning and that his longest employment was working for 
Texas A&M University for a period of 20 years.  He stopped 
working there in 1997.  He indicated that his thoughts and 
dreams about being on the Chosen Reservoir and being shot 
always bothered him while he was working.  On mental status 
examination, the Veteran's thought processes were logical, 
coherent, and relevant.  He was overall calm and not 
hyperactive.  His verbal comprehension was good and his 
concentration was within normal limits, as was his memory.  
He seemed quite stable at the present time although he 
suffered from a great deal of PTSD symptoms.  It was the 
examiner's opinion that the Veteran's PTSD symptoms had a 
dramatic negative effect on his occupational functioning.  
The diagnosis was severe PTSD with a GAF score of 45.  The 
examiner noted that although the Veteran presented as 
socially polished and very sharp, he still bore the mental 
wounds of being on the Chosen Reservoir, one of the most 
desperate situations of the Korean War.

An October 2005 VA audio examination report noted that the 
Veteran's current employment should not be adversely affected 
by the hearing loss and tinnitus disabilities.

Another VA examination report in October 2005 addressing the 
residuals of cold injuries noted that the Veteran was self-
employed in commercial refrigeration and electrical mechanics 
and then for 20 years worked for Texas A&M University doing 
the same type of work for their physical plant.  He retired 
due to age in 1993 and had no employment in the past 12 
years. 

A March 2006 VA examination report noted that the Veteran was 
presently retired having retired in 1993 from his job at 
Texas A&M University, where he worked for 16 years as a 
mechanical superintendent.  He stated that he had a heart 
attack in 1992 and attempted to return to work for 
approximately one year after that but found he was unable to 
continue to work.  He stated that after his heart attack he 
attempted to isolate more than before his heart attack and 
that he did not like being around other people and found 
himself more short-tempered.  He eventually medically retired 
in 1993 and had not worked since that time.  During his 16 
years on that job, he denied any significant occupational 
impairment.  He reported that he frequently isolated himself 
from others and had a short temper, but denied any resulting 
functional occupational impairment.  He indicated that 
currently he was able to independently complete all of his 
activities of daily living and appeared able to manage his 
finances.

The examiner found that since the Veteran medically retired 
in 1993 after having a heart attack in 1992 and had not 
worked since that time, there was no significant occupational 
impairment.  The examiner determined that the Veteran would 
be unlikely to be able to return to work; but there were 
multiple factors; only one of which was service connected, 
his PTSD, which appeared to be limiting his ability to work.  
The Veteran reported a significant decline in his health 
after his heart attack and reported a decreased ability to 
return to work.  Given his decline in health, advanced age, 
and his symptoms of PTSD, it was unlikely that the Veteran 
would be able to obtain or maintain competitive employment.  
While it was difficult to say without resorting to 
speculation the exact amount of impact his current PTSD was 
having on his ability to work, it was very likely that it was 
at least partially a contributing factor.  Despite that, 
there were other factors, which included a decline in the 
Veteran's health and his advanced age, which also were likely 
impacting his employability.  While his PTSD appeared to be 
chronic in nature, he did have a successful 16-year career 
with Texas A&M University as a mechanical superintendent 
prior to his medical retirement in 1993.  Therefore, the 
impact of his PTSD symptoms alone appeared to be mild in its 
impact on his occupational functioning.  

Another VA examination report provided in March 2006 notes 
that the Veteran had not worked since 1993 and that he used 
to do mechanical work for Texas A&M in the physical plant.  
He worked a lot with his hands; but most of the time he was a 
supervisor telling everyone what to do.  His hands were sore, 
hurt, and stiff most of the time and kept him from working in 
a job since 1993.  It was difficult for him to hold on to 
things.  His feet also were sore and stiff at times and made 
it difficult to stand for long periods of time.  The Veteran 
stated that this was another reason why he could not work.  
He had PTSD since 1950; but mostly since 2005 and was 
currently on Citalopram.  He stated that it did not keep him 
from working.  Residuals of gunshot wounds to the right thigh 
did not keep him from working; nor did hearing loss or 
tinnitus.  He had hypertension, diagnosed 20 years ago, and 
currently was on no medications.  He also had coronary artery 
disease since 1992; no surgery had ever been done.  His heart 
was doing well.  He just rested and the chest pain went away; 
he did not see a cardiologist.  This did not keep him from 
working.

The record shows that the Veteran's residuals of gunshot 
wounds, hearing loss, and tinnitus disabilities do not 
prevent him from working.  He specifically denied that these 
disabilities kept him from working on his most recent 
examination in March 2006.  Also, the October 2005 VA audio 
examination noted that his employment should not be adversely 
affected by his hearing loss and tinnitus.

The record shows conflicting evidence on whether the 
Veteran's PTSD prevents him from working.  Examination 
reports in 2005 show the Veteran's PTSD caused severe 
occupational impairment and that his GAF score range 
supported this.  The first VA examiner in March 2006 also 
indicated that the PTSD had some effect on the Veteran not 
being able to work.  The examiner further mentioned, however, 
that the Veteran had other disabilities affecting his ability 
to work and that the impact of his PTSD symptoms alone 
appeared to be mild in its impact on his occupational 
functioning.  The Veteran stated on a later examination in 
March 2006 that PTSD did not affect his employment at all.  
Thus, the medical evidence shows that while the Veteran's 
PTSD does affect his occupational abilities to some extent, 
the PTSD alone does not prevent the Veteran from working.

The Veteran reported that his residuals of cold injuries 
prevent him from working because he could not stand for 
prolonged periods of time.  The previous March 2006 
examination report noted, however, that the Veteran medically 
retired in 1993 after having a heart attack in 1992.  Even 
though the Veteran most recently stated that his heart 
problems did not prevent him from working, he had previously 
stated that he tried but could not go back to work after his 
heart attack.  The previous 2006 examiner also found that 
factors such as a decline in the Veteran's health and his 
advanced age were likely impacting his employability.  As 
noted, VA regulations prohibit the consideration of advanced 
age in determining whether a Veteran meets the standards of 
unemployability.  Therefore, the medical evidence does not 
show that the Veteran's residuals of cold injuries alone (or 
with the PTSD or any other service connected disabilities) 
prevent him from working.  Rather, a general decline in 
health and advancing age, coupled with his service connected 
disabilities, preclude him from working.

For this and the reasons stated above, the Veteran's service-
connected disabilities do not, in and of themselves, render 
the Veteran unemployable.

The Veteran genuinely believes that he is unemployable due to 
his service-connected disabilities.  His factual recitation 
as to his symptoms with respect to these disabilities is 
accepted as true.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as whether his 
service connected disabilities alone are preventing him from 
being employable.  And, even if his opinion was entitled to 
be accorded some probative value, it is far outweighed by the 
opinions provided by the medical professionals who determined 
that the service-connected disabilities alone did not prevent 
the Veteran from working but, rather, a combination of 
factors including his service connected disabilities, his 
overall declining health and his advancing age render him 
unemployable.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

The preponderance of the evidence is against the claim for 
entitlement to a TDIU; there is no doubt to be resolved; and 
a TDIU is not warranted.   Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.

ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for residuals of cold injury to the right lower extremity is 
denied.

Entitlement to an initial evaluation in excess of 30 percent 
for residuals of cold injury to the left lower extremity is 
denied.

Entitlement to a TDIU is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


